Rice, J.
This action is based upon an order purporting to be drawn by one E. F. Jacobs, upon the directors of the Sacramento Navigation and Mining Company, in favor of the plaintiff, and accepted by six persons, whose names appear upon said order, as directors of said company. The execution of this paper was denied by the defendants. Proof was offered of the handwriting of the drawer and of five of the persons by whom it was accepted. As to the handwriting’ of the other acceptor there was no proof; nor was there any proof, that any of the persons, by whom said order was accepted, were directors of said company. This paper was properly excluded by the Court. The paper testified to by Mr. Freeman, was also properly excluded. It was not identified as a paper belonging to the defendants.
As to the depositions referred to in this case, which were excluded, we cannot speak as no copies have been furnished. It is the duty of the party who complains that evidence offered by him has been erroneously excluded, to present such evidence for the consideration of the Court. If he fails to do so, the presumption arises, that he has no just cause for complaint.
. So far as appears from the case, or the papers which have *276come to our hands, the'rulings of the Judge before,whom it was heard were entirely correct.

The exceptions are therefore overruled.